Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 1 of 21




                           ____________________

                        No. 3:18‐CV‐590‐CWR‐FKB

       MELVIN NEAL, JR.,
                                                             Plaintiff,

                                     v.

       HINDS COUNTY, MISSISSIPPI, ET AL.
                                                          Defendants.
                           ____________________

                      ORDER ON SUMMARY JUDGMENT
                         ____________________

          Before CARLTON W. REEVES, District Judge.
       Before the Court is a Motion for Summary Judgment filed by
       Defendants Hinds County, Sheriff Victor P. Mason, Lt. An‐
       thony Simon, Sgt. Jamie Caston, and Sgt. John Scott. Docket
       No. 61. The matter is fully briefed and ready for adjudication.
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 2 of 21




       After review, the motion will be granted in part and denied
       in part.1
                   I.     Factual and Procedural History
       This matter arises from an amended complaint that Plaintiff
       Melvin Neal, Jr. filed in February 2019. Neal alleges that in
       December 2017, while he was in custody and being trans‐
       ported by Hinds County between the Raymond Detention
       Center (RDC) and the Hinds County Work Center, he was
       brutally attacked by Defendants Lt. Anthony Simon, Sgt. Ja‐
       mie Caston, and Sgt. John Scott, and thereafter denied medi‐
       cal treatment. Docket No. 21.
       With the evidence now in, Neal and the Defendants have
       widely divergent accounts of what happened. Defendants
       claim that Neal had contraband—a chip bag with what ap‐
       peared to be a “rolled up joint” in it, Docket No. 61 at 2‐3—
       while Neal claims that he possessed no such contraband.
       Docket No. 65 at 3. Defendants insist that in the course of at‐
       tempting to seize the contraband, Neal “punched at” one of
       them. Docket No. 61 at 4. Neal denies resisting at all. Docket
       No. 65 at 3. Defendants claim that they “asked” Neal to cease
       resisting, after which they employed a “strong muscle” tech‐
       nique to take “him to the ground” and then handcuff him.
       Docket No. 61 at 4. Defendants suggest that in the course of
       detaining Neal, he swallowed the purported contraband—an‐
       other detail that Neal denies.
       Neal claims that he was kicked in the right side of the head
       and face and that he “suffered clear and more than de minimis


       1Defendants’ Motion for Leave to File Excess Pages is also granted.
       Docket No. 67.


                                       2
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 3 of 21




       injuries . . . .” Docket No. 65 at 3‐4. Defendants deny punching
       or kicking Neal, and even deny that he had any visible bruises
       or physical injuries. Docket No. 61 at 5. They go on to claim
       that even if Neal sustained such injuries, “such injuries are
       simply de minimis in nature . . . .” Docket No. 65 at 14.
       Then there are the medical care claims. Defendants claim that
       Neal refused medical care at least twice.2 Neal, however,
       claims that after seeing a jail nurse and receiving painkillers,
       he was never given any further medical treatment. He sub‐
       mits to this Court a transcription and copy of a handwritten
       nurse’s note which appears to document extensive injuries he
       sustained as a result of the incident. See Docket No. 64 at 3;
       Docket No. 64, Exhibit 2. Neal was unable to produce the
       nurse who wrote the note, however, and cannot ascertain her
       whereabouts “despite multiple requests by Plaintiff.” Docket
       No. 64 at 4.
       In the litigation, this Court dismissed Neal’s state law claims,
       Docket No. 39, but allowed the matter to proceed after grant‐
       ing in part and denying in part Defendants’ motion for judg‐
       ment on the pleadings. Docket No. 41. Discovery commenced
       on Neal’s constitutional claims alleging excessive force and
       denial of medical treatment, arising under 42 U.S.C. § 1983.
       Defendants now come before this Court seeking summary
       judgment. Docket No. 61.
                            II.     Legal Standard
       A court shall grant a motion for summary judgment “if the
       movant shows that there is no genuine dispute as to any


       2It is not clear why someone who sustained no injuries would need to
       decline medical care twice.


                                        3
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 4 of 21




       material fact and the movant is entitled to judgment as a mat‐
       ter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of mate‐
       rial fact exists ‘if the evidence is sufficient for a reasonable jury
       to return a verdict for the nonmoving party.’” Ahders v. SEI
       Priv. Tr. Co., 982 F.3d 312, 315 (5th Cir. 2020) (citation omit‐
       ted).
       When considering such a motion, “the court must view the
       facts in the light most favorable to the non‐moving party and
       draw all reasonable inferences in its favor.” Deville v. Mar‐
       cantel, 567 F.3d 156, 163–64 (5th Cir. 2009). Although a court
       should “consider all of the evidence in the record” at this
       stage, it must “refrain from making credibility determinations
       or weighing the evidence.” Turner v. Baylor Richardson Med.
       Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citation omitted). Ulti‐
       mately, “summary judgment is appropriate if a reasonable
       jury could not return a verdict for the nonmoving party.” Id.
       (citation omitted).
                               III.   Discussion
                               A.     Exhaustion
       In their motion, Defendants for the first time raised the argu‐
       ment that Neal had not exhausted the grievance process be‐
       fore filing suit in this Court, as required by the Prison Litiga‐
       tion Reform Act (“PLRA), 42 U.S.C. § 1997e. In an April 1
       hearing, Defendants conceded that they failed to raise the de‐
       fense in their answer to Neal’s amended complaint. Defend‐
       ants’ tardiness in raising the argument results in waiver, as
       “the failure to exhaust administrative remedies is an affirma‐
       tive defense and must generally be pled by defendants in or‐
       der to serve as the basis for dismissal.” Herschberger v. Lump‐
       kin, No. 19‐20481, 2021 WL 485794, at *3 (5th Cir. Feb. 9, 2021)



                                        4
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 5 of 21




       (citing Carbe v. Lappin, 492 F.3d 325, 327‐28 (5th Cir. 2007);
       Jones v. Block, 549 U.S. 199, 216 (2007)).3 The Court thus finds
       that Defendants waived their defense under the PLRA re‐
       garding exhaustion, and will continue onto the merits of the
       motion.4
                       B.      Individual Capacity Claims
       As with any case in which defendants raise a qualified im‐
       munity defense as to their individual liability, courts are
       bound by the principle that “[q]ualified immunity shields an
       officer from suit when she makes a decision that, even if con‐
       stitutionally deficient, reasonably misapprehends the law
       governing the circumstances she confronted.” Taylor v. Riojas,
       141 S. Ct. 52, 53 (2020) (quotation marks and citation omitted).



       3 “Federal Rule of Civil Procedure 8(c) requires an affirmative defense to
       be set forth in a defendant’s responsive pleading, with the failure to com‐
       ply usually resulting in waiver of the defense.” Vanhoy v. United States, 514
       F.3d 447, 450 (5th Cir. 2008). A well‐established exception to this general
       rule is if “a defendant raises the issue at a pragmatically sufficient time,
       and if the plaintiff is not prejudiced in its ability to respond, there is no
       waiver of the defense.” Id. (quotation marks and citations omitted). The
       question of prejudice “considers whether the plaintiff had sufficient notice
       to prepare for and contest the defense.” Lee v. United States, 765 F.3d 521,
       525 (5th Cir. 2014) (citation omitted).
       Waiting until summary judgment to raise the defense does prejudice Neal
       here, as exhaustion is a fact‐intensive question—one that might be ex‐
       cused, for example, through a sufficient showing under certain facts—that
       could have been developed during discovery had Neal been on notice.
       4 In the April 1 hearing, Neal’s counsel claimed that even if Defendants
       had not waived their defense, the PLRA is inapplicable to pretrial detain‐
       ees. This is wrong. See Moore v. St. Tammany Par. Jail, 113 F. App’x 585, 586
       (5th Cir. 2004).


                                            5
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 6 of 21




       The qualified‐immunity analysis is familiar to this Court. See,
       e.g., Jamison v. McClendon, 476 F. Supp. 3d 386 (S.D. Miss.
       2020). Although the two steps need not be taken in a particu‐
       lar order, Pearson v. Callahan, 555 U.S. 223, 236 (2009), “a court
       must [first] decide whether the facts that a plaintiff has al‐
       leged or shown make out a violation of a constitutional right.
       Second, if the plaintiff has satisfied this first step, the court
       must decide whether the right at issue was ‘clearly estab‐
       lished’ at the time of defendant’s alleged misconduct.” Id. at
       232 (citations omitted).5 The Fifth Circuit has elaborated on
       what is required to show that the issue was clearly established
       by stating that “‘[t]he contours of the right must be suffi‐
       ciently clear that a reasonable official would understand that
       what he is doing violates that right.’ This inquiry ‘requires an
       assessment of whether the official’s conduct would have been
       objectively reasonable at the time of the incident.’” Wilkerson
       v. Goodwin, 774 F.3d 845, 851 (5th Cir. 2014) (citations omit‐
       ted).
       Notably, “a court may consider either condition first, and if
       either condition does not obtain,” immunity follows, Baldwin
       v. Dorsey, 964 F.3d 320, 325 (5th Cir. 2020) (citation omitted),
       though “[i]f the plaintiff fails at either step, the federal court
       can grant qualified immunity by addressing either step or
       both of them.” Cleveland v. Bell, 938 F.3d 672, 676 (5th Cir.
       2019) (citations omitted).



       5 Although the trial court can skip straight to the second question concern‐

       ing clearly established law, the Fifth Circuit has “repeatedly emphasized
       that there is value in addressing both questions ‘to develop robust case
       law on the scope of constitutional rights.’” Roque v. Harvel, ‐‐‐ F.3d ‐‐‐, 2021
       WL 1220156, at *3 (5th Cir. Apr. 1, 2021) (citations omitted).


                                              6
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 7 of 21




       In Neal’s case, there are two claims that would each inde‐
       pendently constitute violations of the Constitution: excessive
       force and denial of medical care. This Court considers each in
       turn.
                              1.       Excessive Force
       For the reasons below, although this Court finds that Neal has
       demonstrated a genuine factual dispute about whether he
       was subject to unconstitutionally excessive force, he fails to
       sufficiently demonstrate that the conduct at issue violated
       clearly established law.
                         a.        Constitutional Violation
       Viewing the facts in the light most favorable to Neal, as the
       Court must at this stage, Neal puts forward an account in
       which he was wantonly kicked and injured by officers and
       thereafter received minimal medical treatment despite the
       recommendations of a health care provider.
       Both parties’ briefs apply the Eighth Amendment to Neal’s
       claims, and thus the Court accepts that the question before it
       is whether the Eighth Amendment was violated by the appli‐
       cation of excessive force.6 To analyze such a claim at the sum‐
       mary judgment stage, this Court must consider the factors set
       forth in Hudson v. McMillan. 503 U.S. 1 (1992). These are:



       6 At oral argument, Neal attempted to present new evidence that he was
       a pretrial detainee and, therefore, subject to the Fourteenth Amendment
       excessive force standard. The evidence to which Neal’s counsel alluded is
       not before the Court, though, since it was not included in Neal’s opposi‐
       tion to summary judgment and was not the subject of a motion to supple‐
       ment the record. Regardless, the issue is moot because of the briefing fail‐
       ure at step two of the qualified immunity analysis.


                                            7
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 8 of 21




              (1) the extent of [the] injury suffered, (2) the
              need for [the] application of force, (3) the rela‐
              tionship between that need and the amount of
              force used, (4) the threat reasonably perceived
              by the responsible officials, and (5) any efforts
              made to temper the severity of a forceful re‐
              sponse.
       Bourne v. Gunnels, 921 F.3d 484, 491 (5th Cir. 2019) (quoting
       Hudson, 503 U.S. at 7) (quotation marks omitted).
       The factual dispute over the degree of Neal’s injuries is
       largely irrelevant to the question of excessive force, as the Su‐
       preme Court has clarified that “[a]n inmate need not establish
       a ‘significant injury’ to pursue an excessive force claim be‐
       cause ‘[i]njury and force . . . are only imperfectly correlated,
       and it is the latter that ultimately counts.’” Id. at 492 (citing
       Wilkins v. Gaddy, 559 U.S. 34, 37‐38 (2010)).
       In this regard, Neal has “demonstrated a genuine dispute of
       material fact, namely, whether the force employed . . . was
       used ‘in a good faith effort to maintain or restore discipline or
       maliciously and sadistically for the very purpose of causing
       harm.’” Id. (quoting Hudson, 503 U.S. at 6). There is a genuine
       dispute in the record over whether the force deployed by De‐
       fendants was provoked by Neal’s resistance, or, rather, was
       unprovoked altogether. Upon review of the exhibits and fil‐
       ings in the light most favorable to Neal, this Court concludes
       that Neal has demonstrated a genuine factual dispute about
       whether he was subject to a good‐faith effort to restore disci‐
       pline by Defendants or, rather, a malicious attack.




                                      8
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 9 of 21




                        b.      Clearly Established Law
       We now turn to the second prong of the qualified‐immunity
       analysis. As the Fifth Circuit has held, “the dispositive ques‐
       tion in this step of the qualified‐immunity analysis is ‘whether
       the violative nature of particular conduct is clearly estab‐
       lished.’ Cases that are ‘too factually distinct to speak clearly
       to the specific circumstances here’ are not enough to deny
       qualified immunity.” Cleveland, 938 F.3d at 677 (citations
       omitted).
       At the same time, however, the Supreme Court has made
       clear that “general statements of the law are not inherently
       incapable of giving fair and clear warning, and in other in‐
       stances a general constitutional rule already identified in the
       decisional law may apply with obvious clarity to the specific
       conduct in question . . . .” Hope v. Pelzer, 536 U.S. 730, 741
       (2002); see also Taylor, 141 S. Ct. at 52 (citing Hope, 536 U.S. at
       741, 745; United States v. Lanier, 520 U.S. 259, 271 (1997)). No‐
       tably, in light of this principle, the Supreme Court recently
       vacated and remanded a Fifth Circuit case, McCoy v. Alamu,
       which had held, among other things, that “[f]act‐intensive
       balancing tests alone (such as the Hudson factors) are usually
       not ‘clear’ enough, because the illegality of the particular con‐
       duct at issue must be undebatable.” 950 F.3d 226, 234 (5th Cir.
       2020) (citations omitted), cert. granted, judgment vacated, No.
       20‐31, 2021 WL 666347 (U.S. Feb. 22, 2021).7
       Even in light of the Supreme Court’s vacatur of McCoy, the
       bar set by the “clearly established” prong remains high.

       7This Court previously discussed the constraints that the Fifth Circuit’s
       decision in McCoy v. Alamu imposed on litigants and courts. See Jamison,
       476 F. Supp. 3d at 404 n.128, 406.


                                          9
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 10 of 21




       Courts need not search for relevant precedent to determine
       whether the law was clearly established, because “in the con‐
       text of qualified immunity, it is the plaintiff’s burden to estab‐
       lish that an allegedly violated right was clearly established.”
       Mayfield v. Currie, 976 F.3d 482, 487 (5th Cir. 2020), as revised
       (Sept. 23, 2020). In other words, “[a] plaintiff must ‘identify a
       case—usually, a body of relevant case law—in which an of‐
       ficer acting under similar circumstances was held to have vi‐
       olated the Constitution.’” Roque v. Harvel, ‐‐‐ F.3d ‐‐‐, 2021 WL
       1220156, at *5 (5th Cir. Apr. 1, 2021) (citation omitted).
       Applying this rule, this Court must conclude that Neal has
       not carried the burden required of him. Neal’s response in op‐
       position to Defendants’ motion and accompanying memoran‐
       dum are devoid of any citations to caselaw that would satisfy
       the demands of this second prong, or any other arguments
       that might bear on this question.8 Rather, in his responsive fil‐
       ings to the motion for summary judgment, Neal offers the
       conclusory statement that “[t]here is a jury question here.”
       Docket No. 65 at 14.
       While the undersigned has expressed his doubts about the
       constitutionality of qualified immunity, see Jamison, 476 F.
       Supp. 3d at 406, it remains true that “qualified immunity is
       the law of the land and the undersigned is bound to follow its
       terms absent a change in practice by the Supreme Court.” Id.
       at 409. The clearly‐established prong remains an integral part
       of this doctrine. As such, the Court must grant summary judg‐
       ment on Neal’s excessive‐force individual‐capacity claims.



       8Rather, eight pages of Neal’s response to summary judgment contain a
       verbatim copy of the undersigned’s opinion in Jamison v. McClendon.


                                        10
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 11 of 21




                       2.     Denial of Medical Care
       We now turn to Neal’s individual‐capacity claim that he was
       denied medical care in violation of the Constitution. As with
       the excessive‐force claim, both parties cite the Eighth Amend‐
       ment or its concomitant standards, so this Court considers the
       claim under the Eighth Amendment. For the reasons below,
       this Court again concludes that Neal has demonstrated a gen‐
       uine factual dispute over whether his Eighth Amendment
       rights were violated, but fails to sufficiently demonstrate that
       the conduct at issue violated clearly established law.
                      a.     Constitutional Violation
       To make out a violation of the Eighth Amendment in the con‐
       text of a denial of medical care at the hands of prison officials,
       the Fifth Circuit has laid out the following steps:
              The prisoner “must first prove objective expo‐
              sure to a substantial risk of serious harm”—in
              other words, the prisoner must prove a serious
              medical need. Second, the prisoner must prove
              the officials’ subjective knowledge of this sub‐
              stantial risk. Third, the prisoner must prove that
              the officials, despite their actual knowledge of
              the substantial risk, denied or delayed the pris‐
              oner’s medical treatment. Finally, the prisoner
              must prove that the delay in or denial of medi‐
              cal treatment resulted in substantial harm, such
              as suffering additional pain.
       Petzold v. Rostollan, 946 F.3d 242, 249 (5th Cir. 2019) (citations
       omitted).
       Defendants first insist that Neal was not visibly injured, and
       thus they had no subjective knowledge that Neal required


                                      11
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 12 of 21




       medical attention. Neal, on the other hand, points to evidence
       that the nurse who later saw him documented obvious signs
       of injury, which in turn suggests that there is a genuine factual
       dispute as to whether Defendants actually possessed such
       subjective knowledge.
       Additionally, there is a genuine factual dispute about
       whether there was a delay or denial of medical care. As one
       example of the intricacy of this dispute, Defendants claim that
       “[Neal] was so adamant that he did not require medical atten‐
       tion that he executed a ‘Treatment Refusal Form’ following
       the incident.” Docket No. 62 at 18. And yet, a review of the
       form submitted by Defendants shows that Neal refused to
       sign the form, which indicates a dispute over whether or how
       Neal refused care. See Docket No. 62, Exhibit H. Neal claims,
       on the other hand, that “he requested treatment after the as‐
       sault, that it was ordered by a doctor, but was specifically de‐
       nied by Defendants.” Docket No. 65 at 3. At the very least,
       thus, there is a factual dispute as to whether Neal in fact re‐
       fused care, which would inform a determination as to
       whether officials delayed or denied medical treatment, as
       well as whether any delay or denial resulted in substantial
       harm and additional pain.9


       9 It is, in fact, possible that Neal did refuse treatment as Defendants suggest

       but then later received it. It is not clear from the evidence and filings, which
       is why the question remains a triable one, as it is material to the deliberate
       indifference analysis. As at least one additional example of where the ev‐
       idence before the Court points to a material dispute over the timeline and
       facts surrounding Neal’s medical care, Defendants have submitted a re‐
       fusal form that Neal did not sign, see Docket No. 62, Exhibit H, which is
       different than the refusal form that Neal submitted, which he did sign. See
       Docket No. 64, Exhibit 17.


                                             12
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 13 of 21




                         b.       Clearly Established Law
       The second prong of the qualified‐immunity analysis remains
       the same. See Petzold, 946 F.3d at 255. And this Court must
       again come to the same conclusion as it did with respect to
       Neal’s excessive force claim.
       Neal may have raised a genuine issue of material fact as to
       whether he was subjected to deliberate indifference in viola‐
       tion of the Eighth Amendment, but a review of his filings il‐
       lustrates a failure to point out how the conduct violated
       clearly established law. Neal points to no decisional law that
       applies with obvious clarity to his particular case, but rather
       focuses on the factual dispute about the nature of care he re‐
       ceived.10 In this regard, Neal fails to articulate an argument as
       to how this Court could determine that Defendants’ conduct
       was not objectively reasonable and violated clearly estab‐
       lished law.
       For the foregoing reasons, the Court must grant qualified im‐
       munity to Defendants regarding the individual‐capacity
       claims, and grant summary judgment accordingly.
            C.    Official Capacity Claims Against All Defendants
       Finally, this Court must consider the claims against Defend‐
       ants in their official capacities.




       10 Neal’s reference to Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752,
       756 (5th Cir. 2001), see Docket No. 65 at 16, is insufficient, as it merely re‐
       cites the legal standard for showing deliberate indifference. Neal would
       have needed to focus on the facts of Domino in order to show that it is not
       one of the “[c]ases that are ‘too factually distinct to speak clearly to the
       specific circumstances here.’” Cleveland, 938 F.3d at 677 (citations omitted).


                                             13
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 14 of 21




       Official‐capacity claims against officers employed by local
       governments under 42 U.S.C. § 1983 are akin to claims against
       the local government itself. See McMillian v. Monroe Cty., Ala.,
       520 U.S. 781, 785 n.2 (1997) (“[A] suit against a governmental
       officer in his official capacity is the same as a suit against [the]
       entity of which [the] officer is an agent”); see also Monell v.
       Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 n.55
       (1978). As such, all official capacity claims brought by Neal
       will be considered under the familiar Monell framework as if
       they are brought against Defendant Hinds County alone.11
       In order to survive summary judgment under the Monell
       standard, “Plaintiffs must demonstrate that a question for
       trial remains as to whether ‘action pursuant to official munic‐
       ipal policy caused their injury.’’’ Hicks‐Fields v. Harris Cty.,
       Tex., 860 F.3d 803, 808 (5th Cir. 2017) (citation omitted). “Put
       differently, ‘[t]o establish municipal liability under § 1983, a
       plaintiff must show that (1) an official policy (2) promulgated
       by the municipal policymaker (3) was the moving force be‐
       hind the violation of a constitutional right.’” Id. (citation omit‐
       ted).
       For the reasons explained below, the Court must grant sum‐
       mary judgment on Neal’s official‐capacity claim concerning
       the denial of medical care, but denies summary judgment on
       his claim concerning excessive force.




       11 Municipalities such as Hinds County “may not be held liable under
       § 1983 on a basis of vicarious liability.” Hicks‐Fields v. Harris Cty., Tex., 860
       F.3d 803, 808 (5th Cir. 2017).


                                             14
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 15 of 21




                           1.     Excessive Force
                          a.     Policy or Custom
       The first prong of municipal liability can be met through the
       showing of an official policy or custom, or, in other words, by
       proving “official policy through practice.” Id.
              Official municipal policy includes the decisions
              of a government’s lawmakers, the acts of its pol‐
              icymaking officials, and practices so persistent
              and widespread as to practically have the force
              of law. . . . Plaintiffs [alleging custom] must
              therefore demonstrate that there existed a per‐
              sistent, widespread practice of city officials or
              employees, which, although not authorized by
              officially adopted and promulgated policy, is so
              common and well settled as to constitute a cus‐
              tom that fairly represents municipal policy.
              Plaintiffs must also establish actual or construc‐
              tive knowledge of such custom by the munici‐
              pality or the official who had policymaking au‐
              thority.
       Id. (quotation marks, citations, and brackets omitted).
       Neal makes extensive reference to a Department of Justice re‐
       port that came out over two years prior to his incident regard‐
       ing the conditions at RDC. Such reports “may be especially
       relevant in Monell claims, where the plaintiff is burdened with
       demonstrating a systemic failing—‘exactly what the




                                     15
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 16 of 21




       Department of Justice experts were looking for.’” Id. at 810
       (citation omitted); see also Docket No. 64, Exhibit 7.12
       On one hand, Neal’s references to the report’s findings con‐
       cerning RDC alone are not entirely helpful. This is because
       even though Neal was housed at that facility, his incident
       happened at a different facility (the Hinds County Work Cen‐
       ter), in the process of being transferred from RDC.13


       12Defendant’s counsel suggested in the April 1 hearing that such reports
       may not be competent evidence for this Court to consider. But as the Fifth
       Circuit makes clear, such reports may not be competent for the same rea‐
       sons any other evidence might not be competent: “Depending on the na‐
       ture of the report at issue and the specific circumstances of a particular
       case, such a report might not withstand scrutiny under other evidentiary
       rules.” Hicks‐Fields, 860 F.3d at 810 n.21.
       Defendants make two arguments about the excludability of the report.
       One argument is that it is hearsay and the other is that it is prejudicial. See
       Docket No. 68 at 4‐5.
       Regarding the prejudice argument, this Court concludes that the report is
       not so prejudicial as to risk confusing the issues such that a jury will be
       misled. As discussed above, Neal establishes a sufficient argument as to
       the relevance of the report to the conditions at the work facility as appli‐
       cable to Neal’s particular claims.
       Regarding hearsay, the Court also rejects Defendants’ argument. Even if
       it were to find that the report contains inadmissible hearsay, the DOJ re‐
       port is considered a public record under Federal Rule of Evidence 803(8).
       See Fed. R. Evid. 803(8). The report sets out “factual findings from a legally
       authorized investigation,” id. 803(8)(A)(iii), as required in a civil proceed‐
       ing such as this, and Defendants have not shown that there is a lack of
       trustworthiness in the report. Id. 803(8)(B).
       13The DOJ report states that “[t]he Sheriff’s Department also operates a
       Work Release Center next to the Raymond Facility. We did not specifically
       review conditions at the Work Release Center, because it is a distinct and
       separate minimum‐security, state‐county operation.” Docket No. 64,


                                             16
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 17 of 21




       On the other hand, there is an alternative basis for why Neal’s
       references to the report are sufficient to meet his “burden of
       showing a genuine dispute of material fact as to the existence
       of a ‘persistent, widespread practice of city officials or em‐
       ployees, which, although not authorized by officially adopted
       and promulgated policy, is so common and well settled as to
       constitute a custom that fairly represents municipal policy.’”
       Hicks‐Fields, 860 F.3d at 810‐11 (citation omitted). It is the
       claim that Hinds County continued to employ unconstitu‐
       tional customs in light of an outdated excessive force policy
       and notice from DOJ that such customs were inappropriate.
       As Neal states,
               It should be of note to this Court that the poli‐
               cies and procedures regarding use of force in
               place for Defendants at the time of this incident
               on December 28, 2017 and as testified to by
               Hinds County and former Sheriff Victor Mason
               himself were effective . . . The DOJ report . . .
               specifically found [that] Hinds County’s Use of
               Force Policy was insufficient . . . .
       Docket No. 65 at 21.
       In this regard the DOJ report is relevant even though it fo‐
       cuses on a different facility. The report states that “[w]e found
       that the Jail [operated by Hinds County next to the work cen‐
       ter where Neal’s incident took place] does not have adequate
       . . . policies and training for officer use‐of‐force,” Docket No.
       64, Exhibit 7, at 13, and documents a pattern of abuse of force


       Exhibit 7, at 3‐4. According to the evidence before this Court, it was during
       intake at this work center where the incident occurred. See, e.g., Docket
       No. 61, Exhibit C, at 16.


                                            17
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 18 of 21




       by officers.14 Officers at the work facility undergo the same
       training as officers at the RDC. Docket 61, Exhibit C, at 11 (Lt.
       Simon stating “[w]e all – we’re all one division. We just have
       three facilities.”). Neal thus sufficiently raises the material is‐
       sue as to whether—by the time of Neal’s incident—officers at
       the Work Center still lacked sufficient training, staffing, and
       equipment under the same use‐of‐force policy and, as a result,
       continued to customarily misapply it. See, e.g., Docket No 64,
       Exhibit 12 at 16 (Sheriff Victor Mason stating, in response to
       the question as to whether “if [officers] had more people [at
       the facility]” whether they would use force as often as they do
       in practice, that “I think if they had more people there, it
       would help, because, number one, the guys were outnum‐
       bered either way.”).15


       14 Perhaps most relevant to Neal’s claims are the report’s references to of‐
       ficers responding with disproportionate force when provoked by inmates.
       Docket No. 64, Exhibit 7, at 14‐15. That is, even though Neal raises a triable
       issue of material fact as to whether he provoked the incident in the first
       place, it is possible that officers’ use of force was disproportionate even if
       Neal threw a punch.
       As discussed above, though the report covers an adjacent facility and not
       the detention center itself, that officers undergo the same training at least
       raises the triable issue as to whether—after sufficient notice in light of the
       DOJ report—whether the customs described in the report endured.
       15After a review of the DOJ report, moreover, and in light of the relation‐
       ship established above regarding the two facilities, this Court concludes
       that for the purposes of summary judgment, some of the examples cited
       by the DOJ do “resemble—with sufficient similarity—the constitutional
       violations alleged by Plaintiffs so as to establish the required pattern of
       that unconstitutional conduct.” Hicks‐Fields, 860 F.3d at 810. Compare
       Docket No. 64, Exhibit 7 at 13 (“Our consultant examined dozens of inci‐
       dent reports . . . and could not find any in which the supervisor even indi‐
       cated agreement, disagreement, or a need for follow up action.”), with


                                            18
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 19 of 21




       For these reasons, the Court concludes that Neal has satisfied
       this first prong of the Monell analysis.
                       b.      Policymaker’s Knowledge
       “If a custom is alleged, ‘actual or constructive knowledge of
       such custom’ must be attributable to the governing body or to
       someone else to whom policy‐making authority was dele‐
       gated.” K.B. v. Adams, 480 F. Supp. 3d 746, 756 (S.D. Miss.
       2020) (citing Angel v. La Joya Indep. Sch. Dist., 717 F. App’x 372,
       378 (5th Cir. 2017)). A “policymaker,” in turn, “is someone
       who is responsible ‘for making law or setting policy in any
       given area of a local government’s business.’” Id. at 755 (quot‐
       ing Valle v. City of Hous., 613 F.3d 536, 542 (5th Cir. 2010)).
       This prong is easily satisfied here. Neal interviewed Sheriff
       Victor Mason, who acknowledged in his deposition his re‐
       sponsibility for setting policy for the facility where the inci‐
       dent at issue took place. See Docket No 64, Exhibit 12, at 7‐8.
       Constructive knowledge may be established “where the vio‐
       lations were so persistent and widespread that they were the
       subject of prolonged public discussion or of a high degree of
       publicity.” Bennett v. City of Slidell, 728 F.2d 762, 768 (5th Cir.
       1984). By pointing out the Sheriff’s knowledge of the DOJ re‐
       port and his subsequent discussion of it for the purposes of
       policy and custom that would affect individuals in Neal’s po‐
       sition at the work facility, see Docket No. 64, Exhibit 12, Neal
       sufficiently shows that the Sheriff possessed the requisite
       knowledge.




       Docket No. 64, Exhibit 10 (use of force report in Neal’s case that merely
       describes Neal’s complaint about injuries).


                                          19
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 20 of 21




                           c.       Moving Force
       Finally, “[i]n addition to culpability, there must be a direct
       causal link between the municipal policy and the constitu‐
       tional deprivation. Monell describes the high threshold of
       proof by stating that the policy must be the ‘moving force’ be‐
       hind the violation.” Piotrowski v. City of Hous., 237 F.3d 567,
       580 (5th Cir. 2001) (citations omitted). “Plaintiffs must estab‐
       lish both the ‘causal link (moving force) and the City’s degree
       of culpability (deliberate indifference to federally protected
       rights).’” K.B., 480 F. Supp. 3d at 758 (quoting Piotrowski, 237
       F.3d at 580).
       Upon review of the record, this Court concludes that for the
       purposes of summary judgment, Neal has sufficiently estab‐
       lished a material dispute as to whether Hinds County’s cus‐
       tom of excessive force was the moving force behind the inju‐
       ries he sustained. His argument that facilities were under‐
       staffed and lacked sufficient equipment, on top of shortcom‐
       ings in training and certification that thereby exacerbated of‐
       ficers’ propensity for the use of force—all of which is substan‐
       tiated by the evidence before this Court—is sufficient to es‐
       tablish the required causal connection.
                      2.        Denial of Medical Care
       Unlike the excessive force official‐capacity claim above, this
       Court must grant summary judgment with respect to Neal’s
       denial of medical care official‐capacity claim. Neal fails to
       point to a policy or custom, let alone the remaining elements
       required under Monell, that would suffice to survive sum‐
       mary judgment for this claim. Rather, the entirety of Neal’s
       argument as it pertains to the Monell analysis bears solely on
       the excessive‐force claim.



                                      20
Case 3:18-cv-00590-CWR-FKB Document 69 Filed 04/06/21 Page 21 of 21




       For the foregoing reasons, this Court grants summary judg‐
       ment on the official‐capacity claims concerning denial of med‐
       ical care.
                             IV.    Conclusion
       For the foregoing reasons, Defendants’ motion for summary
       judgment is granted in part and denied in part. The Court
       grants summary judgment with respect to all individual‐ca‐
       pacity claims. Similarly, the Court grants summary judgment
       on all official‐capacity claims relating to the denial of medical
       care. However, summary judgment is denied with respect to
       the official‐capacity excessive force claim, and thus on this
       matter alone, Neal may proceed to trial.
       SO ORDERED, this the 6th day of April, 2021.
                                               s/ CARLTON W. REEVES
                                            United States District Judge




                                      21
